Case 19-61608-grs           Doc 335      Filed 03/09/20 Entered 03/09/20 13:18:34                    Desc Main
                                         Document     Page 1 of 3


                            UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF KENTUCKY
                                     LONDON DIVISION

                                                           )
    In re:                                                 )   Chapter 11
                                                           )
    Americore Holdings, LLC, et al.,1                      )   Case No. 19-61608-grs
                                                           )
              Debtors.                                     )   (Joint Administration Requested)
                                                           )
                                                           )   Honorable Gregory R. Schaaf
                                                           )
________________________________________________________


                     ORDER GRANTING THE APPLICATION
                 OF THE DEBTORS AND DEBTORS IN POSSESSION
       PURSUANT TO 11 U.S.C. §§ 327(a) AND 329(a), BANKRUPTCY RULES
 2014(a), 2016(b) AND 6003, AND LOCAL RULE 2014-1 FOR ENTRY OF AN ORDER
 AUTHORIZING THE DEBTORS TO RETAIN AND EMPLOY DENTONS BINGHAM
GREENEBAUM LLP AS COUNSEL, NUNC PRO TUNC, AS OF THE PETITION DATE

             This matter coming before the Court on the Application of the Debtors and Debtors In

Possession Pursuant to 11 U.S.C. §§ 327(a) and 329(a), Bankruptcy Rules 2014(a), 2016(b) and

6003, and Local Rule 2014-1 for Entry of an Order Authorizing the Debtors to Retain and

Employ Dentons Bingham Greenebaum LLP as Counsel, Nunc Pro Tunc, as of the Petition Date

(the “Application”),2 submitted by the Debtors; the Court having reviewed the Application; the

Court having found that (i) the Court has jurisdiction over this matter pursuant to 28 U.S.C. §§

157 and 1334, (ii) venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409, (iii)

this is a core proceeding pursuant to 28 U.S.C. § 157(b), (iv) notice of the Application was



1
         The Debtors in these Chapter 11 cases are (with the last four digits of their federal tax identification
numbers in parentheses): Americore Holdings, LLC (0115); Americore Health, LLC (6554); Americore Health
Enterprises, LLC (3887); Ellwood Medical Center, LLC (1900); Ellwood Medical Center Real Estate, LLC (8799);
Ellwood Medical Center Operations, LLC (5283); Pineville Medical Center, LLC (9435); Izard County Medical
Center, LLC (3388); Success Healthcare 2, LLC (8861); St. Alexius Properties, LLC (4610); and St. Alexius
Hospital Corporation #1 (2766).
2
         Capitalized terms used herein and not otherwise defined shall have the meanings given to them in the
Application.


20855206.1
Case 19-61608-grs      Doc 335      Filed 03/09/20 Entered 03/09/20 13:18:34            Desc Main
                                    Document     Page 2 of 3


sufficient under the circumstances, and (v) DBG does not have an “adverse interest in connection

with the case” as required by section 1103(b) of the Bankruptcy Code; and the Court having

determined that good and sufficient cause having been shown;

IT IS HEREBY ORDERED THAT:

         1.    The Application is GRANTED.

         2.    In accordance with sections 327(a) of the Bankruptcy Code and Bankruptcy Rule

2014, the Debtors are authorized to employ and retain Dentons Bingham Greenebaum LLP

(“DBG”) as their counsel in the Chapter 11 Cases from the Petition Date through entry of an

order granting the Motion to Withdraw on the terms set forth in the Application.

         3.    DBG shall be compensated for its services and reimbursed for any related

expenses in accordance with applicable provisions of the Bankruptcy Code, the Bankruptcy

Rules, the Local Rules and any other applicable orders or procedures of this Court.

         4.    The Debtors and DBG are authorized, empowered and directed to take all actions

necessary to implement the relief granted pursuant to this Order.

         5.    To the extent that there may be any inconsistency between the terms of the

Application, the Irving Declaration, and this Order, the terms of this Order shall govern.

         6.    The Court shall retain jurisdiction to hear and determine all matters arising from

the implementation of this Order.




                                                 2
20855206.1
      Case 19-61608-grs        Doc 335       Filed 03/09/20 Entered 03/09/20 13:18:34        Desc Main
                                             Document     Page 3 of 3


                Tendered by:

                /s/ James R. Irving
                James R. Irving
                April A. Wimberg
                Christopher B. Madden
                DENTONS BINGHAM GREENEBAUM LLP
                3500 PNC Tower
                101 South Fifth Street
                Louisville, Kentucky 40202
                Telephone: (502) 587-3606
                Facsimile: (502) 587-3695
                Email: james.irving@dentons.com
                       april.wimberg@dentons.com
                       chris.madden@dentons.com

                Proposed Counsel to the Debtors




                                                       3
                20855206.1



___________________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge and
electronically entered by the Clerk in the official record of this case.


                                                           Signed By:
                                                           Gregory R. Schaaf
                                                           Bankruptcy Judge
                                                           Dated: Monday, March 9, 2020
                                                           (grs)
